J-S78035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                 v.

TERRY PAUL MYERS

                         Appellant               No. 500 WDA 2016


          Appeal from the Judgment of Sentence March 17, 2016
    in the Court of Common Pleas of Fayette County Criminal Division
                    at No(s): CP-26-CR-0000014-2015
                             CP-26-CR-0000250-2016
                             CP-26-CR-0000328-2016
                             CP-26-CR-0000398-2016

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                 v.

TERRY PAUL MYERS

                         Appellant               No. 501 WDA 2016


          Appeal from the Judgment of Sentence March 17, 2016
    in the Court of Common Pleas of Fayette County Criminal Division
                    at No(s): CP-26-CR-0000014-2015
                             CP-26-CR-0000250-2016
                             CP-26-CR-0000328-2016
                             CP-26-CR-0000398-2016
J-S78035-16


COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

TERRY PAUL MYERS

                             Appellant                 No. 502 WDA 2016


             Appeal from the Judgment of Sentence March 17, 2016
       in the Court of Common Pleas of Fayette County Criminal Division
                                  at No(s):
                           CP-26-CR-0000014-2015
                           CP-26-CR-0000250-2016
                           CP-26-CR-0000328-2016
                           CP-26-CR-0000398-2016
                         MJ-14201-CR-0000105-2016


COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                      v.

TERRY PAUL MYERS

                             Appellant                 No. 503 WDA 2016


             Appeal from the Judgment of Sentence March 17, 2016
       in the Court of Common Pleas of Fayette County Criminal Division
                                  at No(s):
                           CP-26-CR-0000014-2015
                           CP-26-CR-0000250-2016
                           CP-26-CR-0000328-2016
                           CP-26-CR-0000398-2016


BEFORE: BENDER, P.J.E., OTT, J., and FITZGERALD,* J.

MEMORANDUM BY FITZGERALD, J.:                      FILED JANUARY 24, 2017


*
    Former Justice specially assigned to the Superior Court.




                                       -2-
J-S78035-16


        Appellant, Terry Paul Myers, appeals from the judgments of sentence

imposed after he entered negotiated guilty pleas to numerous offenses listed

in the above captioned four criminal cases. Appellant purports to challenge

the excessiveness of the sentence.              We are constrained to dismiss

Appellant’s appeal due to a defective brief.

        We need not recite the factual history of this case. It suffices to note

that on March 17, 2016, Appellant entered a negotiated guilty plea to

numerous charges in CR-14-2015, CR-250-2016, CR-328-2016, and CR-

398-2016.       That same day, the trial court sentenced Appellant to the

following consecutive terms of imprisonment: (1) in CR-14-2015, sixty days

for driving with suspended operating privileges1 (“DUS”), (2) in CR-250-

2016, six to twelve months for flight to avoid apprehension2 and sixty days

for DUS, (3) in CR-328-2016, nine to twenty-four months for escape,3 and

(4) in CR-398-2016, one to two years for driving under the influence,4 a

third offense, and ninety days for DUS.            Consequently, the aggregate

sentence of imprisonment was a minimum of 27 months and 210 days to a

maximum of sixty months.            Additionally, the court imposed a consecutive



1
    75 Pa.C.S. § 1543(b)(1).
2
    18 Pa.C.S. § 5126(a).
3
    18 Pa.C.S. § 5121(a).
4
    75 Pa.C.S. § 3802(d)(1)(iii).



                                          -3-
J-S78035-16


two-year probationary term for fleeing and eluding5 in CR-14-2015, and

ordered that the sentences in these matters run consecutively to a prior

sentence in CR-916-2013.         Appellant did not file post-sentence motions.

Appellant was represented by the Public Defender.

        Appellant, acting pro se, timely filed notices of appeal in this Court,

which were transmitted to the trial court. The trial court ordered Pa.R.A.P.

1925(b) statements. Appellant’s counsel thereafter moved to withdraw from

representation,6 and the trial court granted counsel’s motion on April 29,

2016. On May 31, 2016, remanded the matter for a Grazier7 hearing. On

remand, the trial court vacated its order granting Appellant’s counsel leave

to withdraw.     Counsel thereafter filed Pa.R.A.P. 1925(b) statements, each

raising a single challenge to the discretionary aspects of the sentence. The

trial court filed a statement in lieu of an opinion. This Court consolidated the

appeals.

        Before addressing Appellant’s sentencing claim, we are compelled to

address    the   contents   of   Appellant’s   brief.    It   is   well   settled   that

“Pennsylvania Rule of Appellate Procedure 2119 contains mandatory

provisions regarding the contents of briefs.            Rule 2119(a) requires the

5
    75 Pa.C.S. § 3733(a).
6
  Counsel averred in relevant part that an appeal would be frivolous. We
remind counsel that the proper course is to petition this Court to withdraw
from representation and file an Anders/Santiago Brief. See
7
    See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).



                                        -4-
J-S78035-16


argument to be followed by discussion and pertinent citation of authorities.

Additionally, this Court has held that arguments which are not sufficiently

developed are waived.”    Commonwealth v. Irby, 700 A.d 463, 464 (Pa.

Super. 1997) (citation omitted). “It is the [a]ppellant who has the burden of

establishing his entitlement to relief by showing that the ruling of the trial

court is erroneous under the evidence or the law.”       Commonwealth v.

Thomas, 909 A.2d 860, 862 (Pa. Super. 2006) (citation omitted).

      We reiterate that

         [t]his Court is neither obliged, nor even particularly
         equipped, to develop an argument for a party. To do so
         places the Court in the conflicting roles of advocate and
         neutral arbiter. When an appellant fails to develop his
         issue in an argument and fails to cite any legal authority,
         the issue is waived.

Commonwealth v. B.D.G., 959 A.2d 362, 371-72 (Pa. Super. 2008)

(citations omitted).   Thus, “[i]f the defects are in the brief . . .   of the

appellant and are substantial, the appeal or other matter may be quashed or

dismissed.” Pa.R.A.P. 2101.

      Our review reveals that in the statement of facts and argument

sections of Appellant’s brief, Appellant’s counsel discusses a revocation

proceeding in a different matter.    See Appellant’s Brief at 8 (discussing

revocation proceedings in CR-547-2014 and an appeal docketed at 1451

WDA 2015, neither of which correspond to the instant case). Although the

brief contains citations of law relevant to a challenge to the discretionary

aspects of a sentence, counsel provides no meaningful discussion of why


                                     -5-
J-S78035-16


Appellant’s sentence should be deemed excessive. Thus, we conclude the

failure to develop any issues for review constitutes a substantial defect. See

Pa.R.A.P. 2101, 2119(a); B.D.G., 959 A.2d at 371-72.            Therefore, we

dismiss the present appeal.8 See Pa.R.A.P. 2101.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/24/2017




8
  The fact that Appellant did not preserve an objection to the sentence at the
sentencing hearing or in a post-sentence motion would also result in waiver
of the claim presented in this appeal.           See Pa.R.A.P. 302(a); Cf.
Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)
(reiterating that absent efforts to present a challenge to the discretionary
aspect of a sentence to the trial court during sentencing or in a post-
sentence motion, an objection to the discretionary aspect of the sentence is
waived). In any event, because Appellant was sentenced pursuant to a
negotiated sentence, any challenge to the discretionary aspects of that
sentence would be frivolous. See Commonwealth v. Dalberto, 648 A.2d
16, 20 (Pa. Super. 1994) (“Where the plea agreement contains a
negotiated sentence which is accepted and imposed by the sentencing
court, there is no authority to permit a challenge to the discretionary aspects
of that sentence.” (citation omitted)). Lastly, we note that the trial court
sentenced Appellant to a minimum sentence that was sixty days less than
the agreed-upon sentence. See Plea Bargain Form, 3/17/16. Because the
Commonwealth did not object at the time of sentencing or raise this issue on
appeal, we presume the Commonwealth believes the sentence substantially
comported with the plea agreement.



                                     -6-